DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Dec 2021 has been entered.

This Office Action is responsive to Applicant's submission, filed 22 Dec 2021. No claim is amended.

This application is the national stage entry of PCT/EP2018/068485, filed 09 Jul 2018; and claims benefit of foreign priority document EP17180426.3, filed 10 Jul 2017; this foreign priority document is in English.

Claims 1-13 are pending in the current application and are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 Dec 2021 and 23 Dec 2021 have been fully considered by the examiner.

The closest submitted prior art is Gryaznov et al. (US 7,494,982, issued 24 Feb 2009, provided by Applicant in IDS mailed 23 Dec 2021). 
Gryaznov et al. teaches an oligonucleotide moiety covalently linked to a lipid moiety. (abstract) Gryaznov et al. teaches the working example 1 of synthesis of the compounds. Gryaznov et al. teaches the method in which an 18:1:1 mixture of THF:isobutyric anhydride:2.6-lutidine was used as the capping agent. (column 22, line 10; column 24, line 50) 
For the same reasons detailed in the Office Action mailed 09 Jun 2021, it would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the method of Gryaznov et al. to omit the element of the capping step with the expectation of the retention of its function to prevent unreacted material from coupling in the following reaction cycles. Therefore the closest submitted prior art in view of the knowledge of one of ordinary skill in the art does not teach or fairly suggest the instant invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JONATHAN S LAU/Primary Examiner, Art Unit 1623